



COURT OF APPEAL FOR ONTARIO

CITATION:

Roth v. Insalaco, 2014 ONCA 276

DATE: 20140407

DOCKET: C57005

MacPherson, Cronk and Gillese JJ.A.

BETWEEN

Judy Roth

Plaintiff/Appellant

and

Joe
    Insalaco also known as Joseph Insalaco and Giuseppe Insalaco

and
    Gordon Paving (1989) Ltd. as 832780 Ontario Corporation

and
    Gordon Paving (1999) Ltd. as 2101288 Ontario Corporation

Defendants/Respondent

Judy Roth, in person

Joe Insalaco, in person

Heard: April 4, 2014

On appeal from the judgment of Justice Edward M. Morgan of
    the Superior Court of Justice, dated April 19, 2013.

APPEAL BOOK ENDORSEMENT

[1]

On this appeal, the respondent Joe Insalaco has made certain admissions
    concerning his dealings with the appellant in 2009 and 2010 that cause this
    court to question whether the provision of legal advice on a
pro bono
basis, if possible, for both parties is in the interests of justice.   In
    particular, this court is concerned, based on the respondents acknowledgements
    during oral argument, that the appellant may have actionable claims against the
    respondent arising from potential deceit and misrepresentations to the
    appellant by the respondent, Mr. Insalaco, in 2009 and 2010.  The court and the
    parties would benefit from having these issues addressed by counsel.

[2]

Accordingly, this appeal is adjourned
sine die
with a view to
    exploring the possibility of obtaining
pro bono
legal assistance for
    both parties, if possible, in respect of this appeal.  The court will issue
    further directions concerning this appeal in due course.  This Panel will stay
    seized of this appeal.


